DETAILED ACTION

The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the RCE amendments received December 24, 2021.  Claims 21, 22, and 24 were amended.  No claims were cancelled by this amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “drain cleaning system” in Claims 1-24, “cleaning apparatus” in Claims 1, 2, 8, “camera element” in Claim 7, “device” in Claim 11, “cable feed device” in Claims 20, 22, and 24, “motorized feed element” in Claim 20, and “display element” in Claim 23.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1,2, 4-22, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. US 2016/0173829 (hereafter Olsson et al.).

Regarding Amended Claim 1, Olsson et al. teaches:
 	1. A drain cleaning system comprising:
a camera control unit (CCU)(CCU 160) 
a cable (push-cable 110) having a distal end (end with camera head 140) and a proximal end (end with CCU 160), the cable adapted for carrying electrical control and/or data signals as well as alternating current (AC) power at a high power, high voltage (Paragraph [0063]), and an AC frequency of approximately 1 KHz or more (Paragraphs [0043] and [0057]), the cable having a length of ten meters or more and mechanically structured so as to be deployed and retracted into a pipe (pipe 130) or cavity by human or mechanically applied force (Figure 1); 
a power source (implicit - necessary to create the disclosed power/signals in cable) for supplying the high frequency, high voltage AC electrical power, the power source operatively connected at the proximal end of the cable (Paragraphs [0043] and [0057]); 
a signal handling/control element (video signal transmitter, Paragraphs [0010], [0042] and [0056]) separate from the CCU for controlling the provided AC power (see discussion below);
an electric motor (electric motor, Paragraph [0056]) disposed at the distal end of the cable (Paragraph [0056]) and operatively coupled to the signal handling/control element rotatable in accordance with signaling provided from the signal handling/control element, and
a drum-reel (drum wheel 120) for storing and deploying the cable therefrom (Figure 1).  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the length of the cable to be more than a length of ten meters or more with the motivation to inspection of a desired length of the pipe, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Olsson et al. teaches in Paragraph [0043] the video signal transmitter is provided AC power.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that Olsson et al. discloses that the video signal transmitter controls the provided AC power, as interpreted with the broadest reasonable interpretation, to perform its disclosed operation including the selective transmission of the video output signal (see response to arguments for additional clarity).

Regarding Claim 2, Olsson et al. teaches:
2. The system of Claim 1, further comprising a pipe cleaning implement (cleaning device, Paragraph [0057]) operatively coupled to the electric motor (creating for example a rotary cutting head, Paragraph [0057]) to forcibly remove obstructions (Paragraphs [0056] and [0057]).  

Regarding Claim 4, Olsson et al. teaches:
4. The system of Claim 2, wherein the power is at an AC frequency of twenty thousand Hertz or more (greater than 1MHz, Paragraph [0043]) and a voltage of one hundred volts or higher (standard AC voltage in the United States is 120VAC).  

Regarding Claim 5, Olsson et al. teaches:
5. The system of Claim 2, wherein the power is at an AC frequency of one hundred thousand Hertz or more (greater than 1MHz, Paragraph [0043]) and a voltage of one hundred volts or higher (standard AC voltage in the United States is 120VAC).  

Regarding Claim 6, Olsson et al. teaches:
6. The system of Claim 2, wherein the power is at an AC frequency pre-selected so as to minimize physical harm in the event of a cable failure when operated at a predefined power level at a predefined high voltage (detailed in Paragraph [0063]) based on a combination of skin effect as a function of the preselected AC frequency and voltage.  

Olsson et al. teaches a push cable 110 to provide AC power.  In Paragraph [0063], Olsson et al. teaches “Safer operation at higher voltages may, for example, result when providing power at AC frequencies above the traditional 50 or 60 Hz mains frequencies” and “Use of higher frequencies may advantageously allow for higher voltages while at the same time reducing risk of harmful shocks should the video-push cable conductors become damaged or otherwise compromised.”  It is common knowledge to one with ordinary skill in the art at the time of the invention that “skin effect” is a natural phenomenon of AC current.  Therefore, it would have been obvious to configure the cable to provide safe operation at a predetermined voltage, current, and frequency, which results in a skin effect, that prevents harm to a user as taught by Olsson et al.  

Regarding Claim 7, Olsson et al. teaches:
7. The system of Claim 2, further comprising a camera (camera head 140) operatively coupled along a portion of or at the distal end of the cable (Figure 1), the camera including an image sensor for generating images of an interior of a pipe or cavity in which the camera element is inserted (Paragraphs [0059] and [0060]).  

Regarding Claim 8, Olsson et al. teaches:
8. The system of Claim 7, wherein the camera (camera head 140) is integral with the pipe cleaning implement (cable concurrently provides for power/signals for both camera and cleaning devices, Paragraph [0057]).  

Regarding Claim 9, Olsson et al. teaches:
9. The system of Claim 8, wherein the camera (camera head 140) is a self-leveling camera (discloses the use of a self-leveling camera for similar applications, Paragraph [0033]).  

Regarding Claim 10, Olsson et al. teaches:
10. The system of Claim 1, further comprising a magnetic field dipole sonde (Paragraphs [0056] and [0067]).  

Regarding Claim 11, Olsson et al. teaches:
11. The system of Claim 1, further comprising an inertial navigation sensor (utility sensor 170, see discussion below) coupled to the cable or to a device coupled to the cable (Paragraph [0067]) for providing data for control of the signal handling/control element (video signal transmitter, Paragraphs [0010], [0042] and [0056])(see discussion below).  

Olsson et al. discloses substantially all the limitations of the claim(s) with a navigation sensor except for the navigation sensor being inertial based.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to use an inertial based navigational sensor versus a magnetic based navigational sensor, since applicant has not disclosed that inertial based sensor solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with either an inertial based navigation sensor or a magnetic based navigation sensor.
Olsson et al. discloses in Paragraph [0067] the using of a navigation sensor in conjunction with the camera head for providing data for the location of the camera head and therefore the location of the video received from the camera that is provided to the video signal transmitter allowing the user to make operational decisions to appropriately control the video signal transmitter. 

Regarding Claim 12, Olsson et al. teaches:
12. The system of Claim 1, wherein the cable includes a structural core (structural core 422) comprising a steel alloy (Paragraph [0091]), a dielectric layer (dielectric layer 430), and a core outer layer (outer layer 424), wherein the core outer layer comprises a cladding of a high electrical conductivity material (Paragraph [0087]).  

Regarding Claim 13, Olsson et al. teaches:
13. The system of Claim 12, comprising two or more layers of shield conductors (conductors 450 and 460), wherein a first layer of shield conductors (conductors 450) are helically wound about the dielectric layer in a first direction (Figure 4), and the second layer of shield conductors (conductors 460) are helically wound about the first layer in a direction opposite to the first direction (Figure 4).  

Regarding Claim 14, Olsson et al. teaches:
14.  The system of Claim 1, wherein the cable includes:
a cable outer layer (outer jacket 470) mechanically adapted for deployment by force into a pipe or cavity and retraction by force therefrom (Figure 1); 
an inner conductor including a structural core (structural core 422) and a core outer layer (outer layer 424); 
a dielectric layer (dielectric layer 430); and 
an outer array or arrays of shield conductors (conductors 450 and 460).

Regarding Claim 15, Olsson et al. teaches:
15.  The system of Claim 14, wherein the structural core (structural core 422) comprises a steel alloy (Paragraph [0091]) and the outer layer (outer layer 424) or outer array (conductors 450 and 460) comprises a cladding of a high electrical conductivity material (Paragraph [0087]).  

Regarding Claim 16, Olsson et al. teaches:
16.  The system of Claim 14, wherein the dielectric layer (dielectric layer 430) comprises fiberglass (Paragraph [0087]).  

Regarding Claim 17, Olsson et al. teaches:
17. The system of Claim 14, wherein the dielectric layer (dielectric layer 430) comprises carbon fiber (Paragraph [0046]).  

Regarding Claim 18, Olsson et al. teaches:
18. The system of Claim 14, wherein the shield conductors (conductors 450 and 460) of the outer array or arrays comprises a steel alloy (copper clad steel, Paragraph [0090]) and the outer layer (outer layer 424) comprises a cladding of a high electrical conductivity material (Paragraph [0087]).  

Regarding Claim 19, Olsson et al. teaches:
19. The system of Claim 14, comprising two or more layers of shield conductors (conductors 450 and 460), wherein a first layer of shield conductors (conductors 450) are helically wound about the dielectric layer in a first direction (Figure 4), and the second layer of shield conductors (conductors 460) are helically wound about the first layer in a direction opposite to the first direction (Figure 4).  

Regarding Claim 20, Olsson et al. teaches:
20. The system of Claim 1, further comprising an automatic cable feed device for feeding the cable into a pipe or cavity, the cable feed device (drum reel 120 may be used to deploy coaxial video push-cable 110 into a pipe 130 … either mechanically or manually, Paragraph [0059]) comprising: 
a motorized feed element configured to feed or retract the cable (retracted mechanically, Paragraph [0059]); and 
a user control to actuate deployment or retraction of the cable within the pipe or cavity (retracted mechanically by operator 180, Paragraph [0059]).  

Regarding Amended Claim 21, Olsson et al. teaches:
21  The system of Claim 

Regarding Amended Claim 22, Olsson et al. teaches:
22  The System of Claim 

Regarding Amended Claim 24, Olsson et al. teaches:
24. The system of Claim 21, wherein the cable feed device is integral within the drum-reel (drum wheel 120)(through mechanical and electrical connection).

Regarding Claim 26, Olsson et al. teaches:
26    The system of Claim 2, wherein the high frequency motor is an AC motor (AC power for motor-driven devices, Paragraph [0057]).

Regarding Claim 27, Olsson et al. teaches:
27    The system of Claim 2, wherein the high frequency motor is a DC motor and the pipe cleaning implement includes inverter electronics (power generators, power inverters, Paragraph [0062]) to convert the high frequency AC power to a DC output signal for driving the DC motor (see discussion below).

	Olsson et al. discloses in Paragraph [0062] providing either AC or DC power through the video push-cable 110 from a power source, such as batteries, power generators, power inverters, or AC line power.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to select a DC motor to match the DC power.  It would have also been obvious to convert the DC power from a high frequency AC power through the use of a DC generator or power inverter that includes inverter electronics with the motivation to generate DC power without a capacity limitation, such as a battery, to provide extended operational life.

Claims 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. US 2016/0173829 (hereafter Olsson et al.) in view of Nakamura et al. JP 2000107927 (hereafter Nakamura et al.).

Regarding Claim 3, Olsson et al. teaches:
3. The system of Claim 2, wherein the power is at an AC frequency of five thousand Hertz or higher (greater than 1MHz, Paragraph [0043]) and a voltage of one hundred volts or higher (standard AC voltage in the United States is 120VAC) and the pipe cleaning implement (cutting/cleaning device, Paragraph [0057]) comprises a plurality of expandable blades (see discussion below).  

Olsson et al. discloses in Paragraph [0057] the use of a rotary cutting head, however, Olsson does not disclose the specific details for the cutting blades.  The reference Nakamura et al. discloses a pipe cutting device that employs an electric motor 14 to rotate a plurality of cutting blades 13a-13d including a cylinders which deploy the blades outward during rotation and retract the blades when stationary.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the rotary cutting head of the Olsson et al. device to include the details of the Nakamura et al. cutting device such as the cylinders that position the cutting blades as claimed with the motivation to provide details regarding the rotary cutter which are not specifically provided in the Olsson et al. reference. 

The reference Naamura et al. discloses:
… and the pipe cleaning implement (pipe cutting device, Title) comprises a plurality of expandable blades (cutting blades 13a to 13d)(Paragraphs [0026] and [0028]).

Regarding Claim 25, Olsson et al. teaches:
25    The system of Claim 2, wherein the pipe cleaning implement (cutting/cleaning device, Paragraph [0057]) comprises a plurality of blades including a restoring mechanism to deploy the blades during rotation and retract the blades when the motor is at rest (see discussion below).

Olsson et al. discloses in Paragraph [0057] the use of a rotary cutting head, however, Olsson does not disclose the specific details for the cutting blades.  The reference Nakamura et al. discloses a pipe cutting device that employs an electric motor 14 to rotate a plurality of cutting blades 13a-13d including a cylinders which deploy the blades outward during rotation and retract the blades when stationary.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the rotary cutting head of the Olsson et al. device to include the details of the Nakamura et al. cutting device such as the cylinders that position the cutting blades as claimed with the motivation to provide details regarding the rotary cutter which are not specifically provided in the Olsson et al. reference. 

The reference Naamura et al. discloses:
… wherein the pipe cleaning implement (pipe cutting device, Title) comprises a plurality of blades (cutting blades 13a to 13d) including a restoring mechanism (cylinders 12) to deploy the blades during rotation (Paragraph [0026]) and retract the blades when the motor is at rest (Paragraph [0028]).

As necessitated by amendment, Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. US 2016/0173829 (hereafter Olsson et al.) in view of Kumada JP 2-15-231605A (hereafter Kumada).

Regarding Claim 28, Olsson et al. teaches:
28.  The system of Claim 2, wherein the pipe cleaning implement (cleaning device, Paragraph [0057]) comprises a plurality of filaments.

Olsson et al. discloses in Paragraph [0057] the use of a cutting/cleaning device such as a rotary cutting head, however, Olsson does not disclose the that the cleaning device is a brush comprising a plurality of filaments.  The reference Kumada discloses a pipe cleaning device that employs a rotating brush 36 with brushes 65 and 66 to clean the inside of a drain pipe 10.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the cutting/cleaning device of the Olsson et al. device to include the details of the Kumada such as the brushes comprising a plurality of filaments as claimed with the motivation to provide a less aggressive option for the rotary cutter disclosed in the Olsson et al. reference that is less apt to damage the interior surface of the pipe as disclosed by Kumada. 

The reference Kumada discloses:
… wherein the pipe cleaning implement (rotating brush 36 and brushes 65 and 66) comprises a plurality of filaments (bristle filaments shown in Figures 3-5).

Response to Arguments
Claim Objection
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore the examiner withdraws the previous Claim Objection.

Rejection Under 35 U.S.C. 112(b)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore the examiner withdraws the previous rejection under 35 U.S.C. 112(b).

Rejection Under 35 U.S.C. 112(d)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore the examiner withdraws the previous rejection under 35 U.S.C. 112(d).

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed December 24, 2021, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1,2, 4-22, 24, 26, and 27 under Olsson et al. US 2016/0173829, Claims 3 and 25 under Olsson et al. US 2016/0173829 in view of Nakamura et al. JP 2000107927, and Claim 28 under Olsson et al. US 2016/0173829 in view of Kumada JP 2-15-231605A have been fully considered and are not persuasive.  Therefore, the 35 U.S.C. 103 rejections stand with modifications necessitated by amendment.  

Detailed responses to the Applicant’s specific arguments follow.

The Applicant argues:  “Claim Rejections - 35 USC § 103 (a) 
The Examiner has rejected Claims 1, 2, 4-22, 24, 26, and 27 under 35 U.S.C. 103 as obvious over US 2016/0173829 to Olsson et al. (hereinafter 'Olsson'). 
Regarding Claim 1, Examiner admits that Olsson does not explicitly disclose a signal handling/control element separate from the CCU for controlling the provided AC power. However, Examiner argues that Olsson et al. teaches in Paragraph [0043] the video signal transmitter is provided AC power. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that Olsson et al. discloses that the video signal transmitter controls the provided AC power, as interpreted with the broadest reasonable interpretation, to perform its disclosed operation including the selective transmission of the video output signal. Applicant respectfully disagrees, and traverses. 
Paragraph [0043] specifically states that "The video signal transmitter may receive electrical power from the coaxial video push-cable. The electrical power may be provided as AC power through the coaxial video push-cable. Nowhere in para. [0043], or anywhere else in Olsson, is controlling the received electrical power mentioned. Furthermore, Applicant's Claim 1, states that the signal handling/control element... for controlling the provided AC power... is operatively coupled to an electric motor which is rotatable in accordance with signaling provided by the signal handling/control unit. Specifically, Applicant's Claim 1 states, 
"a signal handling control element separate from the CCU for controlling the provided AC power; 
an electric motor disposed at the distal end of the cable and operatively coupled to the signal handling/control element rotatable in accordance with signaling provided from the signal handling/control element;". 
Since Olsson does not teach, disclose, or fairly suggest all of the limitations of Claim 1, the rejection is improper. Therefore, Applicant respectfully requests that Claim 1, as well as the associated dependent claims, be allowed.” 

The Examiner respectfully disagrees.  As disclosed in Paragraph [0043], "The video signal transmitter may receive electrical power from the coaxial video push-cable. The electrical power may be provided as AC power through the coaxial video push-cable.”  Therefore, it is abundantly clear that the video signal transmitter is “provided AC power” as claimed.  The Applicant argues that the disclosure does not teach that the video signal transmitter “is controlling the provided AC power”.  The Examiner respectfully disagrees.  The Applicant did not disclose a unique definition of the claim term “controlling” nor does the claim limit the claim term “controlling” to any specific task.  Therefore, this claim limitation is interpreted using the broadest reasonable interpretation.  In this case, the Examiner used an interpretation consistent with the definition of “control” from Merriam-Webster Dictionary – “to cause (something) to act or function in a certain way”.  Therefore, consistent with the rejection, it would have been obvious, that the AC power is provided to the video signal transmitter is received and used to power the video signal transmitter which in turn controls the distribution of power to other electrical components, either internal or external to the video signal transmitter, that allow the video signal transmitter to “function in a certain way” as presented in Paragraph [0043] - “provide the output as a digital video output signal. The video signal transmitter may provide the digital video output signal as a QAM modulated signal. The video signal transmitter may alternately provide an analog video output signal.”  This operation is at least one of the operations that the Examiner had in mind when broadly stating “to perform its disclosed operation including the selective transmission of the video output signal” in the rejection.
Additionally, the Examiner would like to point out that it is unclear how the video signal transmitter would provide the disclosed digital video output UNLESS it receives and then controls the disclosed provided AC power to distribute the power to the necessary internal/external circuitry that allow the device to function in a certain way.  An obvious example would be the conversion of AC power to DC power for any DC electronic circuitry that is part of, and/or provided by, the video signal transmitter and necessary for its operation.
Regarding the claim limitation “is operatively coupled to an electric motor which is rotatable in accordance with signaling provided by the signal handling/control unit”,  Olsson et al. discloses in Paragraph [0056] that “The coaxial video push-cable 110 is used for providing images or video signals between the camera head and the CCU” – therefore includes a video signal transmitter as previous disclosed, “and may also provide power and/or other data. In addition, in other embodiments (not shown in FIG. 1) such as push-cable may also be used to provide power and/or signaling to other devices coupled at the distal end of the push-cable, such as to other electronics, lighting elements, electrical motors”.  Therefore Olsson et al. discloses at the least a mechanical coupling (operative coupled as claimed) to the coaxial video push-cable that includes a video signal transmitter.  It would obviously be expected that the electrical motor would be capable of being rotatable as claimed.  The Examiner would like to point out that the broadest reasonable interpretation of the next claim limitation “in accordance with signaling provided from the signal handling/control element” DOES NOT require the claimed signal handling/control element (video signal transmitter) PROVIDE signaling to electric motor, however, the electric motor is rotatable “in accordance with” (or “in a way that agrees with” – Merriam-Webster Dictionary) signaling provided from the video signal transmitter.  Therefore, the claim limitation, as interpreted by the Examiner, requires the electric motor to be “rotatable in a way that agrees with the signaling provided from the signal handling/control element”, which is obviously the intended operation of the Olsson et al. device as disclosed.  Alternately, operation of the electric motor to rotate in a way that interferes or comprises the integrity or quality of the signaling provided from the video signal transmitter is obviously not desired by Olsson et al. since it would destroy the reliability and quality of the video output of the device.

The Applicant argues:  “Regarding Claim 11, Olsson does not disclose an inertial navigation sensor coupled to the cable or to a device coupled to the cable for providing data for control of the signal handling/control element. Citing Olsson, Examiner points to (utility sensor 170) coupled to the cable or to a device coupled to the cable (Paragraph [0067]) for providing data for control of the signal handling/control element (video signal transmitter. Paragraphs [0010], 0042], and [0056]. One of ordinary skill in the art would understand that a utility locator is not a navigation sensor; Locating, or tracking, is different than navigation, or determining a course of direction. 
Examiner admits that Olsson does not teach an inertial navigation sensor. Examiner argues that the invention would perform equally as well with either an inertial based navigation sensor or a magnetic based navigation sensor. It was well known at the time of the invention that inertial based navigation systems are extremely accurate, and therefore, would improve system performance. 
Furthermore, nothing in Olsson teaches that a navigation sensor, inertial, magnetic, or otherwise, provides data for control of a signal handling/control element. Applicant respectfully requests that the Claim 11 rejection be removed.” 

The Examiner respectfully disagrees.  As disclosed in Olsson et al. Paragraph [0067], the utility sensor 170 is used “to determine a location, relative to the ground surface, of the camera head 140 based on magnetic field signals generated from the camera head, or from other magnetic field sources, such as from current flowing in wires in the coaxial video push-cable or buried pipe or other conductors, or through sondes on or in the camera head or otherwise coupled to the push-cable. This may be done by, for example, incorporating a sonde (not shown) with the video push-cable or camera head, with corresponding sonde dipole magnetic field signals sensed and processed by the locator to locate the camera head or push-cable at the ground surface”.  Therefore, Olsson et al. clearly teaches a location sensor “coupled to the cable or to a device coupled to the cable for providing data for control of the signal handling/control element”.  Since the disclosed utility sensor 170 is incorporated (coupled) to the video push-cable (cable) or to the camera head (device coupled to the cable) for providing location information (data) to the user to allow them to navigate (or “find the way to get to a place” (or location) – Merriam-Webster Dictionary) the device to a desired location and control the operation (perhaps just on/off) of the camera head/video signal transmitter to collect images and correlate the images with the location.  Therefore, the broadest reasonable interpretation of a “navigation sensor” is disclosed by Olsson et al. in the cited utility sensor since it can provide location information of the distal end as it moves which provides the user the information necessary to “find the way to get to a place” (or location) - also known as “navigation”.
Olsson et al. discloses a couple of different sensor technologies capable of providing the desired location.  It would have been obvious design choice to merely select an inertial sensor from the list of available sensor technologies based on the best fit to the design criteria such as size, power consumption, interface complexity, operating environment, and cost, that all provide the user the ability to sense the current location and find the way to get to a desired location.

For all of the above reasons, the previously presented rejections stand. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723